

UNIVAR INC.
2017 OMNIBUS EQUITY INCENTIVE PLAN
Article I
PURPOSES
This Univar Inc. 2017 Omnibus Equity Incentive Plan, as may be amended from time
to time (the “Plan”), has the following purposes:
(1) To further the growth, development and financial success of Univar Inc. (the
“Company”) and its Subsidiaries (as defined herein), by providing additional
incentives to certain employees, consultants and directors of the Company and
its Subsidiaries by assisting them to become owners of Company Common Stock,
thereby benefiting directly from the growth, development and financial success
of the Company and its Subsidiaries.
(2) To enable the Company and its Subsidiaries to obtain and retain the services
of the type of professional and managerial employees, consultants and directors
considered essential to the long-range success of the Company and its
Subsidiaries by providing and offering them an opportunity to become owners of
Company Common Stock pursuant to the Awards granted hereunder.
The Plan is intended to replace and succeed the Univar Inc. 2015 Omnibus Equity
Incentive Plan, as amended (the “Prior Plan”), and, from and after the Effective
Date, no further awards shall be made under the Prior Plan and any available
reserves under the Prior Plan shall be transferred to and available for issuance
under the Plan, subject to the terms of Section 4.1 hereof.  For the avoidance
of doubt, the adoption of this Plan will have no effect on the terms and
conditions of outstanding awards under the Prior Plan or the Univar Inc. 2011
Stock Incentive Plan, as amended effective November 30, 2012 (the “Stock
Incentive Plan”).
Article II
DEFINITIONS
Whenever the following terms are used in this Plan, they shall have the meanings
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
Section 2.1 “Adjusted EBITDA” shall have the meaning set forth in Section 9.5.
Section 2.2 “Administrator” shall mean the Board or any committee of the Board
designated by the Board to administer the Plan, in each case as further provided
in Article III.
Section 2.3 “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such first Person where “control” shall have the meaning given such term under
Rule 405 of the Securities Act.
Section 2.4 “Alternative Award” shall have the meaning set forth in Section
14.1.


1

--------------------------------------------------------------------------------




Section 2.5 “Applicable Laws” shall mean the requirements relating to the
administration of stock option, restricted stock, restricted stock unit and
other equity-based compensation plans under U.S. federal and state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Company Common Stock is listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.
Section 2.6 “Award” shall mean any Option, Stock Purchase Right, Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit, SAR, Dividend
Equivalent, Deferred Share Unit or other Stock-Based Award granted to a
Participant pursuant to the Plan, including an Award combining two or more types
of Awards into a single grant.
Section 2.7 “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award, including through an
electronic medium. The Administrator may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the Participant’s acceptance of, or
actions under, an Award Agreement, unless otherwise expressly specified herein.
In the event of any inconsistency or conflict between the express terms of the
Plan and the express terms of an Award Agreement, the express terms of the Award
Agreement shall govern.
Section 2.8 “Base Price” shall have the meaning set forth in Section 2.58.
Section 2.9 “Board” shall mean the Board of Directors of the Company.
Section 2.10 “Cause” shall mean, unless otherwise provided in an Award Agreement
or in a Participant’s effective employment, severance, consulting or other
services agreement with the Company or any Subsidiary that employs such
Participant, any of the following: (a) the Participant’s willful and continued
failure to perform his or her material duties with respect to the Company or its
Subsidiaries (except where due to a physical or mental incapacity), which
continues beyond ten (10) business days after a written demand for substantial
performance is delivered to the Participant by the Company or a Subsidiary;
(b) the Participant’s failure to comply with a policy or practice of the Company
or its Subsidiaries; (c) the Participant’s failure to comply with any laws,
regulations or ordinances related to the Participant’s employment with or duties
for the Company or its Subsidiaries; (d) the Participant’s conviction of or plea
of nolo contendere to (i) the commission of a felony, or (ii) any misdemeanor
that is a crime of moral turpitude; (e) willful and gross misconduct by the
Participant in connection with his duties as an employee of the Company or its
Subsidiaries; or (f) the Participant’s breach of any Award Agreement, employment
agreement, or non-competition, nonsolicitation or confidentiality obligations
owed by the Participant to the Company or its Subsidiaries. For purposes of this
definition, no act or omission on the part of the Participant shall be deemed
“willful” if done, or omitted to be done, by the Participant in good faith and
in the reasonable belief that such action or omission was in the best interest
of the Company or its Subsidiaries, and no failure of the Participant or the
Company or its Subsidiaries to achieve performance goals, in and of itself,
shall be treated as a basis for the termination of a Participant’s employment by
the Company or its Subsidiaries for “Cause.” A termination for Cause shall be
deemed to include a determination by the Administrator following a Participant’s
termination of employment that circumstances existing prior to such termination
would have entitled the Company or a Subsidiary to have terminated such
Participant’s employment for Cause.


2





--------------------------------------------------------------------------------




Section 2.11 “Change in Control” shall mean the first to occur of any of the
following events after the Effective Date:
(a) any transaction, whether by way of sales of capital stock, merger,
consolidation or otherwise, that would result in the direct or indirect
beneficial ownership by any person, entity or “group” (as defined in Section
13(d) of the Exchange Act), excluding the Company, any of its Subsidiaries, any
employee benefit plan of the Company or any of its Subsidiaries, and the
Investors (and any “group” that includes any of the Investors and any member of
such group, if the non-Investor members of such group do not by themselves,
directly or indirectly, own more than 50% of the Company’s then outstanding
voting securities), or any Affiliates of any of the foregoing, of more than 50%
of the combined voting power of the Company’s (or, if applicable, the surviving
company after such a merger) then outstanding voting securities;
(b) within any 12-month period, the persons who were members of the Board at the
beginning of such period (the “Incumbent Directors”) shall cease to constitute
at least a majority of the Board, provided that any director elected or
nominated for election to the Board by a majority of the Incumbent Directors
then still in office shall be deemed to be an Incumbent Director for purposes of
this clause (b); or
(c) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company;
in each case, provided that, as to Awards subject to Section 409A of the Code,
such event also constitutes a “change in control” within the meaning of Section
409A of the Code. In addition, notwithstanding the foregoing, a “Change in
Control” shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code or as a
result of any restructuring that occurs as a result of any such proceeding.
Section 2.12 “Change in Control Price” shall mean the highest price per share of
Company Common Stock offered in conjunction with any transaction resulting in a
Change in Control. If any part of the offered price is payable other than in
cash, the value of the non-cash portion of the Change in Control Price shall be
determined in good faith by the Administrator as constituted immediately prior
to the Change in Control.
Section 2.13 “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 2.14 “Company” shall have the meaning set forth in Article I and shall
include any successor.
Section 2.15 “Company Common Stock” shall mean the common stock, par value $0.01
per share, of the Company and such other stock or securities into which such
common stock is hereafter converted or for which such common stock is exchanged.
Section 2.16 “Competitive Activity” shall mean a Participant’s material breach
of restrictive covenants relating to noncompetition, nonsolicitation (of
customers or employees) or preservation of confidential


3

--------------------------------------------------------------------------------




information, or other covenants having the same or similar scope, included in an
Award Agreement or other agreement to which the Participant and the Company or
any of its Subsidiaries is a party.
Section 2.17 “Consultant” shall mean any natural person who is engaged by the
Company or any of its Subsidiaries to render consulting or advisory services to
such entity.
Section 2.18 “Corporate Event” shall mean, as determined by the Administrator in
its sole discretion, any transaction or event described in Section 4.3(a) or any
unusual or nonrecurring transaction or event affecting the Company, any
Subsidiary, or the financial statements of the Company or any of its
Subsidiaries, or changes in Applicable Laws or accounting principles (including,
without limitation, a recapitalization of the Company).
Section 2.19 “Deferred Share Unit” shall mean a unit credited to a Participant’s
account in the books of the Company under Article X, which represents the right
to receive one Share of Company Common Stock or cash equal to the Fair Market
Value thereof on settlement of the account.
Section 2.20 “Director” shall mean a member of the Board or a member of the
board of directors of any Subsidiary.
Section 2.21 “Disability” shall mean (x) for Awards that are not subject to
Section 409A of the Code, “disability” as such term is defined in the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant or, in the absence of such a plan or program, as
determined by the Administrator and (y) for Awards that are subject to Section
409A of the Code, “disability” shall have the meaning set forth in Section
409A(a)(2)(c) of the Code; provided that with respect to Awards that are not
subject to Section 409A, (A) in the case of any Participant who, as of the date
of determination, is a party to an effective employment, severance, consulting
or other services agreement with the Company or any Subsidiary that employs such
Participant, “Disability” shall have the meaning, if any, specified in such
agreement and (B) the Administrator’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Administrator.
Section 2.22 “Dividend Equivalent” shall mean the right to receive payments, in
cash or in Shares, based on dividends paid with respect to Shares.
Section 2.23 “EBITDA” shall have the meaning set forth in Section 9.5.
Section 2.24 “Effective Date” shall have the meaning set forth in Section 15.7.
Section 2.25 “Eligible Representative” for a Participant shall mean such
Participant’s personal representative or such other person as is empowered under
the deceased Participant’s will or trust or the then applicable laws of descent
and distribution to represent the Participant hereunder.
Section 2.26 “Employee” shall mean any individual classified as an employee by
the Company or one of its Subsidiaries, whether such employee is so employed at
the time this Plan is adopted or becomes so


4





--------------------------------------------------------------------------------




employed subsequent to the adoption of this Plan, including any person to whom
an offer of employment has been extended (except that any Award granted to such
person shall be conditioned on his or her commencement of service). A person
shall not cease to be an Employee in the case of (a) any leave of absence
approved by the Company or (b) transfers between locations of the Company or
between the Company, any of its Subsidiaries, or any successor to the foregoing.
For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, the employment relationship shall
be deemed to have terminated on the first day immediately following such three
(3)-month period, and such Incentive Stock Option held by the Optionee shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Non-Qualified Stock Option on the first (1st) day immediately
following a three (3)-month period from the date the employment relationship is
deemed terminated.
Section 2.27 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
Section 2.28 “Executive Officer” shall mean each person who is an officer of the
Company or any Subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.
Section 2.29 “Fair Market Value” of a Share as of any date of determination
shall be:
(a) If the Company Common Stock is listed on any established stock exchange or a
national market system, then the closing price on such date per Share as
reported on such stock exchange or system shall be the Fair Market Value for the
date of determination;
(b) If there are no transactions in the Company Common Stock that are available
to the Company on any date of determination pursuant to clause (a) but
transactions are available to the Company as of the immediately preceding
trading date, then the Fair Market Value determined as of the immediately
preceding trading date shall be the Fair Market Value for the date of
determination; or
(c) If neither clause (a) nor clause (b) shall apply on any date of
determination, then the Fair Market Value shall be determined in good faith by
the Administrator with reference to (x) the most recent valuation of the Company
Common Stock performed by an independent valuation consultant or appraiser of
nationally recognized standing selected by the Administrator, if any, (y) sales
prices of


5

--------------------------------------------------------------------------------




securities issued to investors in any recent arm’s length transactions, and
(z) any other factors determined to be relevant by the Administrator.
Section 2.30 “FICA” shall have the meaning set forth in Section 15.11.
Section 2.31 “Good Reason” shall, as to any Participant, have the meaning set
forth in an effective employment, severance, consulting or other services
agreement to which the Participant is a party with the Company or a Subsidiary
that employs the Participant, or, in the absence of such an agreement: (i) a
material reduction in the Participant’s base salary or a material reduction in
the Participant’s target annual incentive compensation opportunity, in each
case, other than (a) any isolated or inadvertent failure by the Company or the
applicable Subsidiary that is not in bad faith and is cured within thirty (30)
business days after the Participant gives the Company or the applicable
Subsidiary notice of such event or (b) a reduction which is applicable to all
employees in the same salary grade as the Participant; (ii) a material
diminution in the Participant’s title, duties and responsibilities, other than
any isolated or inadvertent failure by the Company or the applicable Subsidiary
that is not in bad faith and is cured within thirty (30) business days after the
Participant gives the Company or the applicable Subsidiary notice of such event;
or (iii) a transfer of the Participant’s primary workplace by more than
thirty-five (35) miles.
Section 2.32 “Incentive Stock Option” shall mean an Option which qualifies under
Section 422 of the Code and is expressly designated as an Incentive Stock Option
in the Award Agreement.
Section 2.33 “Incumbent Directors” shall have the meaning set forth in the
definition of “Change in Control.”
Section 2.34 “Investors” means any of (i) CD&R Univar Holdings, L.P., (ii)  any
Affiliate of any of the foregoing that acquires Company Common Stock, and
(iii) any successor in interest to any of the foregoing.
Section 2.35 “normal retirement age” shall have the meaning set forth in the
applicable Award Agreement or, if not defined in the Award Agreement, age 65 or
older pursuant to the customary policies of the Company.
Section 2.36 “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
Section 2.37 “Non-U.S. Awards” shall have the meaning set forth in Section 3.5.
Section 2.38 “Option” shall mean an option to purchase Company Common Stock
granted under the Plan. The term “Option” includes both an Incentive Stock
Option and a Non-Qualified Stock Option.
Section 2.39 “Option Price” shall have the meaning set forth in Section 6.3.
Section 2.40 “Optionee” shall mean a Participant to whom an Option or SAR is
granted under the Plan.
Section 2.41 “Participant” shall mean any Service Provider who has been granted
an Award pursuant to the Plan.


6





--------------------------------------------------------------------------------




Section 2.42 “Performance Award” shall mean Performance Shares, Performance
Units and all other Awards that vest (in whole or in part) upon the achievement
of specified Performance Goals, which for avoidance of doubt shall include
Awards that would otherwise meet the definition of Restricted Stock or
Restricted Stock Units except that such Awards vest (in whole or in part) upon
the achievement of specified Performance Goals.
Section 2.43 “Performance Cycle” shall mean the period of time selected by the
Administrator during which performance is measured for the purpose of
determining the extent to which a Performance Award has been earned or vested.
Section 2.44 “Performance Goals” means the objectives established by the
Administrator for a Performance Cycle pursuant to Section 9.5 for the purpose of
determining the extent to which a Performance Award has been earned or vested.
Section 2.45 “Performance Share” means an Award granted pursuant to Article IX
of the Plan of a contractual right to receive a Share (or the cash equivalent
thereof) upon the achievement, in whole or in part, of the applicable
Performance Goals.
Section 2.46 “Performance Unit” means a U.S. Dollar-denominated unit (or a unit
denominated in the Participant’s local currency) granted pursuant to Article IX
of the Plan, payable upon the achievement, in whole or in part, of the
applicable Performance Goals.
Section 2.47 “Permitted Transferees” shall have the meaning given to such term
in the Stockholders Agreement, dated as of November 30, 2010, by and among the
Company, the Investors and the other parties thereto (as the same may be amended
from time to time).
Section 2.48 “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or any other
entity of whatever nature.
Section 2.49 “Plan” shall have the meaning set forth in Article I.
Section 2.50 “Prior Plan” means the Univar Inc. 2015 Omnibus Equity Incentive
Plan, as amended.
Section 2.51 “Replacement Awards” shall mean Shares or Awards, issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form or combination by the Company or any of its Subsidiaries as
reasonably determined by the Administrator.
Section 2.52 “Restricted Stock” shall mean an Award granted pursuant to
Section 8.1. For avoidance of doubt, an Award of Restricted Stock that vests
upon the achievement, in whole or in part, of specified Performance Goals shall
be considered a “Performance Share” for purposes of the Plan.
Section 2.53 “Restricted Stock Unit” shall mean an Award granted pursuant to
Section 8.2. For avoidance of doubt, an Award of Restricted Stock Units that
vests upon the achievement, in whole or in part, of specified Performance Goals
shall be considered a “Performance Unit” for purposes of the Plan.


7

--------------------------------------------------------------------------------




Section 2.54 “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 2.55 “Service Provider” shall mean an Employee, Consultant or Director.
Section 2.56 “Share” shall mean a share of Company Common Stock.
Section 2.57 “Special Termination” shall mean a termination by reason of the
Participant’s death or Disability.
Section 2.58 “Stock Appreciation Right” or “SAR” shall mean the right to receive
a payment from the Company in cash and/or Shares equal to the product of (i) the
excess, if any, of the Fair Market Value of one Share on the exercise date over
a specified price (the “Base Price”) fixed by the Administrator on the grant
date (which specified price shall not be less than the Fair Market Value of one
Share on the grant date), multiplied by (ii) a stated number of Shares.
Section 2.59 “Stock-Based Award” shall have the meaning set forth in
Section 11.1.
Section 2.60 “Stock Incentive Plan” shall have the meaning set forth in Article
I.
Section 2.61 “Stock Purchase Right” shall mean an Award granted pursuant to
Section 5.4.
Section 2.62 “Subplans” shall have the meaning set forth in Section 3.5.
Section 2.63 “Subscription Agreement” shall mean any written agreement, contract
or other instrument or document, including through an electronic medium,
required by the Company to be entered into between the Company and the
Participant upon the issuance of Company Common Stock subject to an Award, which
establishes the rights and obligations of each of them relating to the Company
Common Stock so issued to the Participant; it being understood that the
Administrator may determine that no Subscription Agreement is required in all or
individual cases.
Section 2.64 “Subsidiary” shall mean any entity that is directly or indirectly
controlled by the Company or any entity in which the Company directly or
indirectly controls at least a 50% equity interest, provided that, to the extent
required under Section 422 of the Code when granting an Incentive Stock Option,
Subsidiary shall mean any corporation in an unbroken chain of corporations
beginning with such entity if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Section 2.65 “Termination of employment,” “termination of service” and any
similar term or terms shall mean, with respect to a Director who is not an
Employee of the Company or any of its Subsidiaries, the date upon which such
Director ceases to be a member of the Board; with respect to a Consultant who is
not an Employee of the Company or any of its Subsidiaries, the date upon which
such Consultant ceases to provide consulting or advisory services to the Company
or any of its Subsidiaries; and, with respect to an Employee, the date the
Participant ceases to be an Employee; provided that with respect to any Award
subject to Section 409A of the Code, such terms shall mean “separation from
service,” as defined in Section 409A of the Code and the rules, regulations and
guidance promulgated thereunder. A “termination of employment” or “termination
of


8





--------------------------------------------------------------------------------




service” shall not occur if a Director, immediately upon ceasing to be a member
of the Board, becomes an Employee of the Company or any of its Subsidiaries or
if an Employee, immediately upon termination of employment with the Company or
any of its Subsidiaries, becomes or continues to serve as a member of the Board.
Section 2.66 “Withholding Taxes” shall mean any federal, state, local or foreign
income taxes, withholding taxes or employment taxes required to be withheld
under Applicable Law.
Article III
ADMINISTRATION
Section 3.1 Administrator. The Plan shall be administered by the Board or an
Administrator appointed by the Board, which Administrator, unless otherwise
determined by the Board, shall be constituted to comply with Applicable Laws,
including, without limitation, Section 16 of the Exchange Act and Section 162(m)
of the Code.
Section 3.2 Powers of the Administrator. Subject to the provisions of the Plan,
the specific duties delegated by the Board to such Administrator, and subject to
the approval of any relevant authorities, the Administrator shall have the
authority (which in the case of a committee of the Board may be designated in
the committee’s charter approved by the Board) to do the following:
(a) determine the Fair Market Value;
(b) determine the type or types of Awards to be granted to each Participant;
(c) select the Service Providers to whom Awards may from time to time be granted
hereunder;
(d) determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(e) approve forms of Award Agreements for use under the Plan, which need not be
identical for each Service Provider;
(f) determine the terms and conditions of any Awards granted hereunder
(including, without limitation, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Awards or the Company Common Stock relating thereto)
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;
(g) determine all matters and questions related to the termination of service of
a Service Provider with respect to any Award, including, but not by way of
limitation of, all questions of whether a particular Service Provider has taken
a leave of absence, all questions of whether a leave of absence taken by a
particular Service Provider constitutes a termination of service, and all
questions of whether a termination of service of a particular Service Provider
resulted from discharge for Cause;


9

--------------------------------------------------------------------------------




(h) prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to Subplans established for the purpose
of satisfying applicable foreign laws;
(i) determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise or purchase price of an Award may be
paid in, cash, Company Common Stock, other Awards, or other property, or an
Award may be canceled, forfeited or surrendered;
(j) subject to Section 4.6, suspend or accelerate the vesting of any Award or
waive the forfeiture restrictions or any other restriction or limitation
regarding any Awards or the Company Common Stock relating thereto;
(k) construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;
(l) interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan;
(m) authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan; and
(n) make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.
Any determination made by the Administrator under the Plan, including, without
limitation, under Section 4.3, shall be final, binding and conclusive on all
Participants and other persons having or claiming any right or interest under
the Plan.
Section 3.3 Delegation by the Administrator. The Administrator may delegate,
subject to such terms or conditions or guidelines as the Board or Administrator
shall determine (in the case of a committee acting as the Administrator, to the
extent of its authority under the committee’s charter), to any officer or group
of officers, or Director or group of Directors of the Company or its Affiliates
any portion of the Administrator’s authority and powers under the Plan with
respect to Participants who are not direct reports to the Chief Executive
Officer, Executive Officers or non-employee directors of the Board; provided
that any delegation to one or more officers of the Company shall be subject to
and comply with Section 157(c) of the Delaware General Corporation Law (or
successor provision). In addition, (i) with respect to any Award intended to
qualify as “performance-based” compensation under Section 162(m) of the Code,
the Administrator shall mean the Compensation Committee of the Board or such
other committee or subcommittee of the Board or the Compensation Committee as
the Board or the Compensation Committee of the Board shall designate, consisting
solely of two or more members, each of whom is an “outside director” within the
meaning of Section 162(m) of the Code and (ii) with respect to any Award
intended to qualify for the exemption contained in Rule 16b-3 promulgated under
the Exchange Act, the Administrator shall consist of solely two or more
“non-employee directors” within the meaning of such rule, or, in the
alternative, the entire Board.
Section 3.4 Compensation, Professional Assistance, Good Faith Actions. The
Administrator may receive such compensation for its services hereunder as may be
determined by the Board (including, in the case


10





--------------------------------------------------------------------------------




of a committee, to the extent that compensation is authorized under the
committee’s charter). All expenses and liabilities incurred by the Administrator
in connection with the administration of the Plan shall be borne by the Company.
The Administrator may, in its discretion, elect to engage the services of
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and Directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations, decisions and determinations made by the
Administrator, in good faith shall be final and binding upon all Participants,
the Company and all other interested persons. The Administrator’s determinations
under the Plan need not be uniform and may be made by the Administrator
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated. The Administrator
(and its members) shall not be personally liable for any action, determination
or interpretation made with respect to the Plan or the Awards, and the
Administrator (and its members) shall be fully indemnified by the Company with
respect to any such action, determination or interpretation.
Section 3.5 Participants Based Outside the United States. To conform with the
provisions of local laws and regulations, or with local compensation practices
and policies, in foreign countries in which the Company or any of its
Subsidiaries or Affiliates operate, but subject to the limitations set forth
herein regarding the maximum number of shares issuable hereunder and the maximum
award to any single Participant, the Administrator may (i) modify the terms and
conditions of Awards granted to Participants employed outside the United States
(“Non-U.S. Awards”), (ii) establish subplans with such modifications as may be
necessary or advisable under the circumstances (“Subplans”) and (iii) take any
action which it deems advisable to obtain, comply with or otherwise reflect any
necessary governmental regulatory procedures, exemptions or approvals with
respect to the Plan. The Administrator’s decision to grant Non-U.S. Awards or to
establish Subplans is entirely voluntary, and at the complete discretion of the
Administrator. The Administrator may amend, modify or terminate any Subplans at
any time, and such amendment, modification or termination may be made without
prior notice to the Participants. The Company, its Subsidiaries and Affiliates
and members of the Administrator shall not incur any liability of any kind to
any Participant as a result of any change, amendment or termination of any
Subplan at any time. The benefits and rights provided under any Subplan or by
any Non-U.S. Award (x) are wholly discretionary and, although provided by either
the Company, a Subsidiary or Affiliate, do not constitute regular or periodic
payments and (y) except as otherwise required under Applicable Laws, are not to
be considered part of the Participant’s salary or compensation under the
Participant’s employment with the Participant’s local employer for purposes of
calculating any severance, resignation, redundancy or other end of service
payments, vacation, bonuses, long-term service awards, indemnification, pension
or retirement benefits, or any other payments, benefits or rights of any kind.
If a Subplan is terminated, the Administrator may direct the payment of Non-U.S.
Awards (or direct the deferral of payments whose amount shall be determined)
prior to the dates on which payments would otherwise have been made, and, in the
Administrator’s discretion, such payments may be made in a lump sum or in
installments.


11

--------------------------------------------------------------------------------




Article IV
SHARES SUBJECT TO PLAN
Section 4.1 Shares Subject to Plan.
(a) Subject to Section 4.3, the aggregate number of Shares which may be issued
under this Plan is 6,000,000, all of which may be issued in the form of
Incentive Stock Options under the Plan, plus the number of Shares remaining
available for issuance as of the Effective Date under the Prior Plan (which
shall be transferred into this Plan upon the Effective Date and shall become
available for grant under this Plan). The Shares issued under the Plan may be
authorized but unissued, or reacquired Company Common Stock. No provision of
this Plan shall be construed to require the Company to maintain the Shares in
certificated form.
(b) Upon the grant of an Award, the maximum number of Shares set forth in
Section 4.1(a) shall be reduced by the maximum number of Shares that are issued
or may be issued pursuant to such Award. If any Award under the Plan, the Prior
Plan or the Stock Incentive Plan or any portion thereof is for any reason
forfeited, canceled, expired or otherwise terminated without the issuance of
Shares after the Effective Date, the Shares subject to such forfeited, canceled,
expired or otherwise terminated Award or portion thereof shall be available for
grant under the Plan; provided that (i) if Shares are tendered to exercise
outstanding Awards under the Plan, the Prior Plan or the Stock Incentive Plan or
to cover applicable taxes, (ii) if Shares are withheld from issuance with
respect to an Award granted under the Plan, the Prior Plan or the Stock
Incentive Plan by the Company in satisfaction of any tax withholding or similar
obligations or (iii) if Shares are covered by a stock-settled Stock Appreciation
Right or other Awards that were not issued upon settlement of the Award, such
Shares in each case shall not again be available for grant under the Plan.
Awards which the Administrator reasonably determines will be settled in cash
shall not reduce the Plan maximum set forth in Section 4.1(a). Notwithstanding
the foregoing, and except to the extent required by Applicable Law, Replacement
Awards shall not be counted against Shares available for grant pursuant to this
Plan.
Section 4.2 Individual Award Limitations. Subject to Section 4.1(a) and
Section 4.3, the following individual Award limits shall apply for those Awards
intended to qualify as performance-based compensation under Section 162(m) of
the Code:
(a) No Participant may be granted more than 2,500,000 Options, SARs or any other
Award based solely on the increase in value of the Shares from the date of grant
under the Plan in any calendar year.
(b) No Participant may be granted more than 1,500,000 Performance Shares, shares
of performance-based Restricted Stock, performance-based Restricted Stock Units
or performance-based Dividend Equivalents under the Plan in any calendar year.
(c) No Participant may be granted Performance Units or any other
performance-based Award settled in cash under the Plan in any calendar year with
a value of more than U.S. $10,000,000 (or the equivalent of such amount
denominated in the Participant’s local currency).


12





--------------------------------------------------------------------------------




(d) No Director may be granted Awards under the Plan in any calendar year with a
value of more than U.S. $500,000 (or the equivalent of such amount denominated
in the Director’s local currency); provided that this limitation shall not apply
to Awards granted at the election of a Director in lieu of all or a portion of
annual cash compensation.
Section 4.3 Changes in Company Common Stock; Disposition of Assets and Corporate
Events.
(a) If and to the extent necessary or appropriate to reflect any stock dividend,
extraordinary dividend, stock split or share combination or any
recapitalization, merger, consolidation, exchange of shares, spin-off,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock (each, a “Corporate Event”), the Administrator shall
adjust the number of shares of Company Common Stock available for issuance under
the Plan and the number, class and exercise price (if applicable) or Base Price
(if applicable) of any outstanding Award, and/or make such substitution,
revision or other provisions or take such other actions with respect to any
outstanding Award or the holder or holders thereof, in each case as it
determines to be equitable. Without limiting the generality of the foregoing
sentence, in the event of any Corporate Event, the Administrator shall have the
power to make such changes as it deems appropriate in (i) the number and type of
shares or other securities covered by outstanding Awards, (ii) the prices
specified therein (if applicable), (iii) the securities, cash or other property
to be received upon the exercise, settlement or conversion of such outstanding
Awards or otherwise to be received in connection with such outstanding Awards,
and (iv) and any applicable Performance Goals. After any adjustment made by the
Administrator pursuant to this Section 4.3, the number of shares subject to each
outstanding Award shall be rounded down to the nearest whole number.
(b) Any adjustment of an Award pursuant to this Section 4.3 shall be effected in
compliance with Section 422 and 409A of the Code to the extent applicable.
Section 4.4 Award Agreement Provisions. The Administrator may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company and its Subsidiaries.
Section 4.5 Prohibition Against Repricing. Except to the extent (i) approved in
advance by holders of a majority of the Shares entitled to vote generally in the
election of directors or (ii) pursuant to Section 4.3 as a result of any
Corporate Event, the Administrator shall not have the power or authority to
reduce, whether through amendment or otherwise, the exercise price of any
outstanding Option or Base Price of any outstanding SAR or to grant any new
Award, or make any cash payment, in substitution for or upon the cancellation of
Options or SARs previously granted.
Section 4.6 Minimum Vesting Requirements. Except as specified herein (including
for avoidance of doubt under Article XIII and Article XIV), and in the case of
any Award granted under the Plan in respect of an adjustment under Section 4.3,
any Replacement Award and any Award granted in exchange for foregoing cash
compensation, no Award may vest, in whole or in part, prior to the Participant
completing one year of service or the achievement of the performance conditions
applicable to the vesting of such Award. Regardless of this Section 4.6, the
Administrator may grant awards under the Plan for up to 5% of the number of
shares authorized for issuance under Section 4.1 that have terms that do not
satisfy this minimum vesting requirement.


13

--------------------------------------------------------------------------------




Article V
GRANTING OF OPTIONS AND SARS
AND SALE OF COMPANY COMMON STOCK
Section 5.1 Eligibility. Non-Qualified Stock Options and SARs may be granted to
Service Providers. Subject to Section 5.2, Incentive Stock Options may only be
granted to Employees.
Section 5.2 Qualification of Incentive Stock Options. No Employee may be granted
an Incentive Stock Option under the Plan if such Employee, at the time the
Incentive Stock Option is granted, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any then
existing Subsidiary or “parent corporation” (within the meaning of Section
424(e) of the Code) unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.
Section 5.3 Granting of Options and SARs to Service Providers.
(a) Options and SARs. The Administrator may from time to time:
(i) Select from among the Service Providers (including those to whom Options or
SARs have been previously granted under the Plan) such of them as in its opinion
should be granted Options and/or SARs;
(ii) Determine the number of Shares to be subject to such Options and/or SARs
granted to such Service Provider, and determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options; and
(iii) Determine the terms and conditions of such Options and SARs, consistent
with the Plan.
(b) SARs may be granted in tandem with Options or may be granted on a
freestanding basis, not related to any Option. Unless otherwise determined by
the Administrator at the grant date or determined thereafter in a manner more
favorable to the Participant, SARs granted in tandem with Options shall have
substantially similar terms and conditions to such Options to the extent
applicable, or may be granted on a freestanding basis, not related to any
Option.
(c) Upon the selection of a Service Provider to be granted an Option or SAR
under this Section 5.3, the Administrator shall issue, or shall instruct an
authorized officer to issue, such Option or SAR and may impose such conditions
on the grant of such Option or SAR as it deems appropriate. Subject to Section
15.2, any Incentive Stock Option granted under the Plan may be modified by the
Administrator, without the consent of the Optionee, even if such modification
would result in the disqualification of such Option as an “incentive stock
option” under Section 422 of the Code.
Section 5.4 Sale of Company Common Stock to Service Providers. The
Administrator, acting in its sole discretion, may from time to time designate
one or more Service Providers to whom an offer to sell Shares shall be made and
the terms and conditions thereof, provided, however, that the price per Share
shall not be less than the Fair Market Value of such Shares on the date any such
offer is accepted. Each Share sold to a Service


14





--------------------------------------------------------------------------------




Provider under this Section 5.4 shall be evidenced by a Subscription Agreement
in a form approved by the Administrator, which shall contain terms consistent
with the terms hereof. Any Shares sold under this Section 5.4 shall be subject
to the same limitations, restrictions and administration hereunder as would
apply to any Shares issued pursuant to the exercise of an Option under this Plan
including, without limitation, conditions and restrictions set forth in Section
7.6. Unless otherwise determined by the Administrator, Shares acquired pursuant
to this Section 5.4 shall also be subject to the terms and conditions of a
Subscription Agreement, which shall be accepted and acknowledged by the
Participant, including by electronic means.
Article VI
TERMS OF OPTIONS AND SARS
Section 6.1 Award Agreement. Each Option and each SAR shall be evidenced by an
Award Agreement, which shall be accepted and acknowledged by the Optionee,
including by electronic means, and which shall contain such terms and conditions
as the Administrator shall determine, consistent with the Plan. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to qualify such Options as “incentive stock options” under
Section 422 of the Code.
Section 6.2 Exercisability and Vesting of Options and SARs.
(a) Each Option and SAR shall vest and become exercisable according to the terms
of the applicable Award Agreement, subject to Section 4.6; provided, however,
that by a resolution adopted after an Option or SAR is granted the Administrator
may, on such terms and conditions as it may determine to be appropriate,
accelerate the time at which such Option or SAR or any portion thereof may be
exercised.
(b) Except as otherwise provided by the Administrator or in the applicable Award
Agreement, no portion of an Option or SAR which is unexercisable on the date
that an Optionee incurs a termination of service as a Service Provider shall
thereafter become exercisable.
(c) The aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which Incentive Stock Options are first
exercisable by a Service Provider in any calendar year may not exceed U.S.
$100,000 or such other limitation as imposed by Section 422(d) of the Code, or
any successor provision. To the extent that Incentive Stock Options are first
exercisable by a Participant in excess of such limitation, the excess shall be
considered Non-Qualified Stock Options.
(d) SARs granted in tandem with an Option shall become vested and exercisable on
the same date or dates as the Options with which such SARs are associated vest
and become exercisable. SARs that are granted in tandem with an Option may only
be exercised upon the surrender of the right to exercise such Option for an
equivalent number of Shares, and may be exercised only with respect to the
Shares for which the related Option is then exercisable.
Section 6.3 Option Price and Base Price. Excluding Replacement Awards, the per
Share purchase price of the Shares subject to each Option (the “Option Price”)
and the Base Price of each SAR shall be set by the Administrator and shall be
not less than 100% of the Fair Market Value of such Shares on the date such
Option or SAR is granted.


15

--------------------------------------------------------------------------------




Section 6.4 Expiration of Options and SARs. No Option or SAR may be exercised
after the first to occur of the following events:
(a) The expiration of ten (10) years from the date the Option or SAR was
granted; or
(b) With respect to an Incentive Stock Option in the case of an Optionee owning
(within the meaning of Section 424(d) of the Code), at the time the Incentive
Stock Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary, the expiration of five
(5) years from the date the Incentive Stock Option was granted.
Article VII
EXERCISE OF OPTIONS AND SARS
Section 7.1 Person Eligible to Exercise. During the lifetime of the Optionee,
only the Optionee may exercise an Option or SAR (or any portion thereof) granted
to him or her; provided, however, that the Optionee’s Eligible Representative
may exercise his or her Option or SAR or portion thereof during the period of
the Optionee’s Disability. After the death of the Optionee, any exercisable
portion of an Option or SAR may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his or her Eligible Representative.
Section 7.2 Partial Exercise. At any time and from time to time prior to the
date on which the Option or SAR becomes unexercisable under the Plan or the
applicable Award Agreement, the exercisable portion of an Option or SAR may be
exercised in whole or in part; provided, however, that the Company shall not be
required to issue fractional Shares and the Administrator may, by the terms of
the Option or SAR, require any partial exercise to exceed a specified minimum
number of Shares.
Section 7.3 Manner of Exercise. Subject to any generally applicable conditions
or procedures that may be imposed by the Administrator, an exercisable Option or
SAR, or any exercisable portion thereof, may be exercised solely by delivery to
the Administrator or its designee of all of the following prior to the time when
such Option or SAR or such portion becomes unexercisable under the Plan or the
applicable Award Agreement:
(a) Notice in writing delivered by the Optionee or his or her Eligible
Representative, stating that such Option or SAR or portion is being exercised,
and specifically stating the number of Shares with respect to which the Option
or SAR is being exercised (which form of notice shall be provided by the
Administrator upon request and may be electronic);
(b) A copy of the Subscription Agreement in use by the Company at the time of
exercise (which shall be provided by the Administrator upon request);
(c) (i) With respect to the exercise of any Option, full payment (in cash
(through wire transfer only) or by personal, certified, or bank cashier check)
of the aggregate Option Price of the Shares with respect to which such Option
(or portion thereof) is thereby exercised; or


16





--------------------------------------------------------------------------------




(ii) With the consent of the Administrator, (A) Shares owned by the Optionee
duly endorsed for transfer to the Company or (B) Shares issuable to the Optionee
upon exercise of the Option, with a Fair Market Value on the date of Option
exercise equal to the aggregate Option Price of the Shares with respect to which
such Option (or portion thereof) is thereby exercised; or
(iii) With the consent of the Administrator, payment of the Option Price through
a broker-assisted cashless exercise program established by the Company; or
(iv) With the consent of the Administrator, any form of payment of the Option
Price permitted by Applicable Laws and any combination of the foregoing methods
of payment.
(d) Full payment to the Company (in cash or by personal, certified or bank
cashier check or by any other means of payment approved by the Administrator)
of, subject to Section 15.11, all amounts necessary to satisfy any and all
Withholding Taxes arising in connection with the exercise of the Option or SAR
(notice of the amount of which shall be provided by the Administrator as soon as
practicable following receipt by the Administrator of the notice of exercise);
(e) Such representations and documents as the Administrator deems necessary or
advisable to effect compliance with all applicable provisions of the Securities
Act and any other federal or state securities laws or regulations. The
Administrator shall provide the Optionee or Eligible Representative with all
such representations and documents as soon as practicable following receipt by
the Administrator of the notice of exercise. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer orders to transfer agents and registrars;
and
(f) In the event that the Option or SAR or portion thereof shall be exercised as
permitted under Section 7.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or SAR or portion thereof.
Section 7.4 Exercise by the Administrator. If an Optionee has not exercised an
Option immediately prior to the expiration of such Option and the Fair Market
Value on the date of expiration exceeds the Option Price of such Option, the
Administrator may, in its sole discretion, exercise the Option on behalf of the
Optionee by causing the exercise price to be paid through a broker-assisted
cashless exercise program established by the Company. For the avoidance of
doubt, the Administrator will not be required to obtain the Optionee’s consent
prior to such exercise, and the Administrator’s exercise of discretion under
this Section 7.4 need not be uniform among Optionees, whether or not such
persons are similarly situated.
Section 7.5 Optionee Representations. The Administrator, in its sole discretion,
may require an Optionee to make certain representations or acknowledgements, on
or prior to the purchase of any Shares pursuant to any Option or SAR granted
under this Plan, in respect thereof including, without limitation, that the
Optionee is acquiring the Shares for an investment purpose and not for resale,
and, if the Optionee is an Affiliate, additional acknowledgements regarding when
and to what extent any transfers of such Shares may occur.


17

--------------------------------------------------------------------------------




Section 7.6 Settlement of SARs. Unless otherwise determined by the
Administrator, upon exercise of a SAR, the Participant shall be entitled to
receive payment in the form, determined by the Administrator, of Shares, or
cash, or a combination of Shares and cash having an aggregate value equal to the
amount determined by multiplying:
(a) any increase in the Fair Market Value of one Share on the exercise date over
the Base Price of such SAR, by
(b) the number of Shares with respect to which such SAR is exercised;
provided, however, that on the grant date, the Administrator may establish, in
its sole discretion, a maximum amount per Share that may be payable upon
exercise of a SAR, and provided, further, that in no event shall the value of
the Company Common Stock or cash delivered on exercise of a SAR exceed the
excess of the Fair Market Value of the Shares with respect to which the SAR is
exercised over the Fair Market Value of such Shares on the grant date of such
SAR.
Section 7.7 Conditions to Issuance of Shares. The Company shall evidence the
issuance of Shares delivered upon exercise of an Option or SAR in the books and
records of the Company or in a manner determined by the Company. Notwithstanding
the above, the Company shall not be required to effect the issuance of any
Shares purchased upon the exercise of any Option or SAR or portion thereof prior
to fulfillment of all of the following conditions:
(a) The admission of such Shares to listing on any and all stock exchanges on
which such class of Company Common Stock is then listed;
(b) The completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the U.S.
Securities and Exchange Commission or any other local, state, federal or foreign
governmental regulatory body, which the Administrator shall, in its sole
discretion, deem necessary or advisable;
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its sole discretion,
determine to be necessary or advisable; and
(d) The payment to the Company (or any Subsidiary, as applicable) of all amounts
which it is required to withhold under Applicable Law in connection with the
exercise of the Option or SAR.
The Administrator shall not have any liability to any Optionee for any delay in
the delivery of Shares to be issued upon an Optionee’s exercise of an Option or
SAR.


18





--------------------------------------------------------------------------------




Section 7.8 Rights as Stockholders. The holder of an Option or SAR shall not be,
nor have any of the rights or privileges of, a stockholder of the Company in
respect of any Shares purchasable upon the exercise of any part of an Option or
SAR unless and until such holder has accepted and acknowledged a Subscription
Agreement (if provided by the Administrator) and the Shares attributable to the
exercise of the Option or SAR have been issued by the Company to such holder.
Section 7.9 Transfer Restrictions. Shares acquired upon exercise of an Option or
SAR shall be subject to the terms and conditions of the Subscription Agreement
(if any). In addition, the Administrator, in its sole discretion, may set forth
in an Award Agreement such further restrictions on the transferability of the
Shares purchasable upon the exercise of an Option or SAR as it deems
appropriate. Any such restriction may be referred to in the Share register
maintained by the Company or otherwise in a manner reflecting its applicability
to the Shares. The Administrator may require the Employee to give the Company
prompt notice of any disposition of Shares acquired by exercise of an Incentive
Stock Option, within two (2) years from the date of granting such Option or one
(1) year after the transfer of such Shares to such Employee. The Administrator
may cause the Share register maintained by the Company to refer to such
requirement.
Article VIII
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS
Section 8.1 Restricted Stock.
(a) Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. All Awards of Restricted Stock shall be evidenced by an Award
Agreement and Subscription Agreement.
(b) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
(c) Issuance of Restricted Stock. The issuance of Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine.
Section 8.2 Restricted Stock Units. The Administrator is authorized to make
Awards of Restricted Stock Units to any Service Provider selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time of grant, the Administrator shall
specify the date or dates on which the Restricted Stock Units shall become fully
vested and nonforfeitable (subject to Section 4.6), and may specify such
conditions to vesting as it deems appropriate, including the requirement of
executing a Subscription Agreement. At the time of grant, the Administrator
shall specify the settlement date applicable to each grant of Restricted Stock
Units which shall be no earlier than the vesting date or dates of the Award and
may be determined at the election of the grantee. Unless otherwise provided in
an Award Agreement, on the settlement date, the Company shall, subject to the
terms of this Plan (including satisfaction of applicable


19

--------------------------------------------------------------------------------




Withholding Taxes), transfer to the Participant one Share for each Restricted
Stock Unit scheduled to be paid out on such date and not previously forfeited.
The Administrator shall specify the purchase price, if any, to be paid by the
grantee to the Company for such Shares.
Section 8.3 Rights as a Stockholder. A Participant shall not be, nor have any of
the rights or privileges of, a stockholder in respect of Restricted Stock Units
awarded pursuant to the Plan unless and until such Participant has accepted and
acknowledged a Subscription Agreement (if provided by the Administrator) and the
Shares attributable to such Restricted Stock Units have been issued to such
Participant.
Article IX
PERFORMANCE SHARES AND PERFORMANCE UNITS
Section 9.1 Grant of Performance Awards. The Administrator is authorized to make
Awards of Performance Shares and Performance Units to any Participant selected
by the Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. All Performance Shares and Performance Units
shall be evidenced by an Award Agreement.
Section 9.2 Issuance and Restrictions. The Administrator shall have the
authority to determine the Participants who shall receive Performance Shares and
Performance Units, the number of Performance Shares and the number and value of
Performance Units each Participant receives for any Performance Cycle, and the
Performance Goals applicable in respect of such Performance Shares and
Performance Units for each Performance Cycle. The Administrator shall determine
the duration of each Performance Cycle (and the duration of Performance Cycles
may differ from one another), and there may be more than one Performance Cycle
in existence at any one time. An Award Agreement evidencing the grant of
Performance Shares or Performance Units shall specify the number of Performance
Shares and the number and value of Performance Units awarded to the Participant,
the Performance Goals applicable thereto, and such other terms and conditions
not inconsistent with the Plan as the Administrator shall determine. No Company
Common Stock will be issued at the time an Award of Performance Shares is made,
and the Company shall not be required to set aside a fund for the payment of
Performance Shares or Performance Units.
Section 9.3 Earned Performance Shares and Performance Units. Performance Shares
and Performance Units shall become earned, in whole or in part, based upon the
attainment of specified Performance Goals or the occurrence of any event or
events, as the Administrator shall determine, either in an Award Agreement or
thereafter on terms more favorable to the Participant to the extent consistent
with Section 162(m). In addition to the achievement of the specified Performance
Goals, the Administrator may condition payment of Performance Shares and
Performance Units on such other conditions as the Administrator shall specify in
an Award Agreement. The Administrator may also provide in an Award Agreement for
the completion of a minimum period of service (in addition to the achievement of
any applicable Performance Goals) as a condition to the vesting of any
Performance Share or Performance Unit Award.
Section 9.4 Rights as a Stockholder. A Participant shall not have any rights as
a stockholder in respect of Performance Shares or Performance Units awarded
pursuant to the Plan (including, without limitation, the right to vote on any
matter submitted to the Company’s stockholders) until such time as the
Participant has accepted and acknowledged a Subscription Agreement (if provided
by the Administrator) and the Shares


20





--------------------------------------------------------------------------------




attributable to such Performance Shares or Performance Units have been issued to
such Participant or his or her beneficiary.
Section 9.5 Performance Goals. The Administrator shall establish the Performance
Goals that must be satisfied in order for a Participant to receive an Award for
a Performance Period or for an Award of Performance Shares or Performance Units
to be earned or vested. At the discretion of the Administrator, the Performance
Goals may be based upon (alone or in combination and whether gross or net,
before or after taxes and/or before or after other adjustments, as determined by
the Administrator for the Performance Period): (a) net or operating income
(before or after taxes); (b) earnings before taxes, interest, depreciation,
and/or amortization (“EBITDA”); (c) EBITDA excluding charges for stock
compensation, management fees, restructurings and impairments (“Adjusted
EBITDA”); (d) basic or diluted earnings per share or improvement in basic or
diluted earnings per share; (e) sales (including, but not limited to, total
sales, net sales or revenue growth); (f) net operating profit; (g) financial
return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue); (h) cash flow measures (including,
but not limited to, operating cash flow, free cash flow, cash flow return on
equity, and cash flow return on investment); (i) productivity ratios (including
but not limited to measuring liquidity, profitability or leverage); (j) share
price (including, but not limited to, growth measures and total shareholder
return); (k) expense/cost management targets; (l) margins (including, but not
limited to, operating margin, net income margin, cash margin, gross, net or
operating profit margins, EBITDA margins, Adjusted EBITDA margins);
(m) operating efficiency; (n) market share or market penetration; (o) customer
targets (including, but not limited to, customer growth, customer retention or
customer satisfaction); (p) working capital targets or improvements;
(q) economic value added; (r) balance sheet metrics (including, but not limited
to, inventory, inventory turns, receivables turnover, net asset turnover, debt
reduction, retained earnings, year-end cash, cash conversion cycle, ratio of
debt to equity or to EBITDA); (s) workforce targets (including but not limited
to diversity goals, employee engagement or satisfaction, employee retention, and
workplace health and safety goals); (t) implementation, completion or attainment
of measurable objectives with respect to research and development, key products
or key projects, lines of business, acquisitions and divestitures and strategic
plan development and/or implementation; (u) comparisons with various stock
market indices, peer companies or industry groups or classifications with regard
to one more of these criteria; or, in the case of (A) persons who are not
“covered employees” under Section 162(m) of the Code or (B) Awards (whether or
not to “covered employees”) not intended to qualify as performance-based
compensation under Section 162(m) of the Code, such other criteria as may be
determined by the Administrator.
Performance Goals may be established on a Company-wide basis or with respect to
one or more business units, divisions, Subsidiaries, or products and may be
expressed in absolute terms, or relative to (i) current internal targets or
budgets, (ii) the past performance of the Company (including the performance of
one or more Subsidiaries, divisions or operating units), (iii) the performance
of one or more similarly situated companies, (iv) the performance of an index
covering a peer group of companies or (v) other external measures of the
selected performance criteria. Any performance objective may measure performance
on an individual basis, as appropriate. The Administrator may provide for a
threshold level of performance below which no Shares or compensation will be
granted or paid in respect of Performance Shares or Performance Units, and a
maximum level of performance above which no additional Shares or compensation
will be granted or paid in respect of Performance Shares or Performance Units,
and it may provide for differing amounts of Shares or compensation to be granted
or paid in respect of Performance Shares or Performance Units for different
levels of performance. When establishing Performance Goals for a Performance
Cycle, the Administrator may


21

--------------------------------------------------------------------------------




determine that any or all “unusual or infrequently occurring items” as
determined under U.S. generally accepted accounting principles and as identified
in the financial statements, notes to the financial statements or management’s
discussion and analysis in the annual report, including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, unusual or infrequently occurring items, capital gains and losses,
dividends, Share repurchases, other unusual, infrequently occurring or
non-recurring items, and the cumulative effects of accounting changes shall be
excluded from the determination as to whether the Performance Goals have been
met. Except in the case of Awards to “covered employees” intended to qualify as
performance-based compensation under Section 162(m) of the Code, the
Administrator may also adjust the Performance Goals for any Performance Cycle as
it deems equitable in recognition of unusual or non-recurring events affecting
the Company, changes in applicable tax laws or accounting principles, or such
other factors as the Administrator may determine.
Section 9.6 Special Rule for Performance Goals. If, at the time of grant, the
Administrator intends a Performance Share Award, Performance Unit or other
Performance Award to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code, the Administrator must establish
Performance Goals for the applicable Performance Cycle prior to the ninety-first
(91st) day of the Performance Cycle (or by such other date as may be required
under Section 162(m) of the Code) but not later than the date on which 25% of
the Performance Cycle has elapsed.
Section 9.7 Negative Discretion. Notwithstanding anything in this Article IX to
the contrary, the Administrator shall have the right, in its absolute
discretion, (i) to reduce or eliminate the amount otherwise payable to any
Participant under Section 9.9 based on individual performance or any other
factors that the Administrator, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under the Award or under the Plan.
Section 9.8 Affirmative Discretion. Notwithstanding any other provision in the
Plan to the contrary, but subject to the maximum number of Shares available for
issuance under Article IV of the Plan, (i) the Administrator shall have the
right, in its discretion, to grant an Award in cash, Shares or other Awards, or
in any combination thereof, to any Participant (except for Awards intended to
qualify as performance-based compensation under Section 162(m) of the Code) in a
greater amount than would apply under the applicable Performance Goals, based on
individual performance or any other criteria that the Administrator deems
appropriate and (ii) in connection with the hiring of any person who is or
becomes a “covered employee” as defined in Section 162(m)(3) of the Code, the
Administrator may provide for a minimum bonus amount in any Performance Cycle,
regardless of whether Performance Goals are attained. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Administrator have,
or exercise, discretion with respect to a Performance Award intended to qualify
as performance-based compensation under Section 162(m) of the Code if such
discretion or the exercise thereof would cause such qualification not to be
available.
Section 9.9 Certification of Attainment of Performance Goals. As soon as
practicable after the end of a Performance Cycle and prior to any payment or
vesting in respect of such Performance Cycle, the Administrator shall certify in
writing the number of Performance Shares or other Performance Awards and the
number and value of Performance Units that have been earned or vested on the
basis of performance in relation to the established Performance Goals.


22





--------------------------------------------------------------------------------




Section 9.10 Payment of Awards. Payment or delivery of Company Common Stock with
respect to earned Performance Shares and earned Performance Units shall be made
to the Participant or, if the Participant has died, to the Participant’s
Eligible Representative, as soon as practicable after the expiration of the
Performance Cycle and the Administrator’s certification under Section 9.9 and
(unless an applicable Award Agreement shall set forth one or more other dates)
in any event no later than the earlier of (i) two and one-half (2 ½) months
after the end of the fiscal year in which the Performance Cycle has ended and
(ii) ninety (90) days after the expiration of the Performance Cycle. The
Administrator shall determine and set forth in the applicable Award Agreement
whether earned Performance Shares and the value of earned Performance Units are
to be distributed in the form of cash, Shares or in a combination thereof, with
the value or number of Shares payable to be determined based on the Fair Market
Value of the Company Common Stock on the date of the Administrator’s
certification under Section 9.9 or such other date specified in the Award
Agreement. The Administrator may set forth in an Award Agreement conditions with
respect to the award or delivery of Shares, including conditioning the vesting
of such Shares on the performance of additional service.
Section 9.11 Newly Eligible Participants. Notwithstanding anything in this
Article IX to the contrary, the Administrator shall be entitled to make such
rules, determinations and adjustments as it deems appropriate with respect to
any Participant who becomes eligible to receive Performance Shares, Performance
Units or other Performance Awards after the commencement of a Performance Cycle.
Article X
DEFERRED SHARE UNITS
Section 10.1 Grant. Subject to Article III, the Administrator is authorized to
make awards of Deferred Share Units to any Participant selected by the
Administrator at such time or times as shall be determined by the Administrator
without regard to any election by the Participant to defer receipt of any
compensation or bonus amount payable to him. The grant date of any Deferred
Share Unit under the Plan will be the date on which such Deferred Share Unit is
awarded by the Administrator or on such other future date as the Administrator
shall determine in its sole discretion. Upon the grant of Deferred Share Units
pursuant to the Plan, the Company shall establish a notional account for the
Participant and will record in such account the number of Deferred Share Units
awarded to the Participant. No Shares will be issued to the Participant at the
time an award of Deferred Share Units is granted. Subject to Article III and
Applicable Law (including Section 409A of the Code), Deferred Share Units may
become payable on a Corporate Event, termination of employment or on a specified
date or dates set forth in the Award Agreement evidencing such Deferred Share
Units.
Section 10.2 Rights as a Stockholder. A Participant shall not be, nor have any
of the rights and privileges of, a stockholder of the Company in respect of
Deferred Share Units awarded pursuant to the Plan unless and until such time as
the Participant has accepted and acknowledged a Subscription Agreement (if
provided by the Administrator) and the Shares attributable to such Deferred
Share Units have been issued to such Participant.
Section 10.3 Vesting. Unless the Administrator provides otherwise at the grant
date or provides thereafter in a manner more favorable to the Participant and
subject to Section 4.6, Deferred Share Units shall be fully vested and
nonforfeitable when granted.


23

--------------------------------------------------------------------------------




Section 10.4 Further Deferral Elections. A Participant may elect to further
defer receipt of Shares issuable in respect of Deferred Share Units (or an
installment of an Award) for a specified period or until a specified event and
in a manner consistent with Section 409A of the Code, subject in each case to
the Administrator’s approval and to such terms as are determined by the
Administrator, all in its sole discretion. Subject to any exceptions adopted by
the Administrator in accordance with Applicable Law (including Section 409A of
the Code), such election must generally be made at least twelve (12) months
prior to the prior settlement date of such Deferred Share Units (or any such
installment thereof) and must defer settlement for at least five (5) years after
such prior settlement date. A further deferral opportunity does not have to be
made available to all Participants, and different terms and conditions may apply
with respect to the further deferral opportunities made available to different
Participants.
Section 10.5 Settlement. Subject to this Article X, upon the date specified in
the Award Agreement evidencing the Deferred Share Units, for each such Deferred
Share Unit the Participant shall receive, as specified in the Award Agreement
(and subject to satisfaction of applicable Withholding Taxes), (i) a cash
payment equal to the Fair Market Value of one (1) Share as of such payment date,
(ii) one (1) Share or (iii) any combination of clauses (i) and (ii).
Article XI
OTHER STOCK-BASED AWARDS
Section 11.1 Grant of Stock-Based Awards. The Administrator is authorized to
make Awards of other types of equity-based or equity-related awards
(“Stock-Based Awards”) not otherwise described by the terms of the Plan in such
amounts and subject to such terms and conditions as the Administrator shall
determine. All Stock-Based Awards shall be evidenced by an Award Agreement. Such
Stock-Based Awards may be granted as an inducement to enter the employ of the
Company or any Subsidiary or in satisfaction of any obligation of the Company or
any Subsidiary to an officer or other key employee, whether pursuant to this
Plan or otherwise, that would otherwise have been payable in cash or in respect
of any other obligation of the Company. Such Stock-Based Awards may entail the
transfer of actual Shares, or payment in cash or otherwise of amounts based on
the value of Shares and may include, without limitation, Awards designed to
comply with or take advantage of the Applicable Laws of jurisdictions other than
the United States.
Section 11.2 Automatic Grants for Directors. Consistent with the Company's
Director compensation programs, the Administrator may institute, by resolution,
grants of automatic Awards to new and continuing Directors, with the number and
type of such Awards, the frequency of grant and all related terms and
conditions, including any applicable vesting conditions, as determined by the
Administrator in its sole discretion, subject to Section 4.6.


24





--------------------------------------------------------------------------------






Article XII
DIVIDEND EQUIVALENTS
Section 12.1 Generally. Dividend Equivalents may be granted to Participants at
such time or times as shall be determined by the Administrator. Dividend
Equivalents may be granted in tandem with other Awards, in addition to other
Awards, or freestanding and unrelated to other Awards. The grant date of any
Dividend Equivalents under the Plan will be the date on which the Dividend
Equivalent is awarded by the Administrator, or such other date permitted by
Applicable Laws as the Administrator shall determine in its sole discretion.
Dividend Equivalents may, at the discretion of the Administrator, be fully
vested and nonforfeitable when granted or subject to such vesting conditions as
determined by the Administrator. For the avoidance of doubt, Dividend
Equivalents with respect to Awards shall not be fully vested until the Awards
have been earned and shall be forfeited if the related Award is forfeited.
Dividend Equivalents shall be evidenced in writing, whether as part of the Award
Agreement governing the terms of the Award, if any, to which such Dividend
Equivalent relates, or pursuant to a separate Award Agreement with respect to
freestanding Dividend Equivalents, in each case, containing such provisions not
inconsistent with the Plan as the Administrator shall determine, including
customary representations, warranties and covenants with respect to securities
law matters.
Article XIII
TERMINATION AND FORFEITURE
Section 13.1 Termination for Cause. Unless otherwise determined by the
Administrator at the grant date and set forth in the Award Agreement covering
the Award or otherwise in writing or determined thereafter in a manner more
favorable to the Participant, if a Participant’s employment or service
terminates for Cause, all Options and SARs, whether vested or unvested, and all
other Awards that are unvested or unexercisable or otherwise unpaid (or were
unvested or unexercisable or unpaid at the time of occurrence of Cause) shall be
immediately forfeited and canceled, effective as of the date of the
Participant’s termination of service.
Section 13.2 Termination for Any Other Reason. Unless otherwise determined by
the Administrator at the grant date and set forth in the Award Agreement
covering the Award or otherwise in writing or determined thereafter in a manner
more favorable to the Participant, if a Participant’s employment or service
terminates for any reason other than Cause:
(a) Treatment of Unvested Awards. If a Participant’s employment or service is
terminated, all Awards that are unvested or unexercisable shall be immediately
forfeited and canceled, effective as of the date of the Participant’s
termination of service, provided that if a Participant’s employment or service
is terminated in a Special Termination, any Awards that are unvested or
unexercisable shall vest, as of the effective date of such Special Termination,
on a pro rata basis, in an amount (taken together with other Awards of the same
type that were granted on the same date) equal to the product of (x) the number
of unvested Awards then held by the Participant that would have vested if the
Participant’s employment or service with the Company or a Subsidiary had
continued until the next following anniversary of such Award’s grant date (which
for Performance Awards shall be the number


25

--------------------------------------------------------------------------------




of Performance Awards that would have vested on the basis of actual achievement
of the Performance Goals applicable to such Awards for the applicable
Performance Cycle) multiplied by (y) a fraction, the numerator of which is the
number of days that have elapsed from the later of the grant date of such Award
or the most recent anniversary of such grant date and the denominator of which
is 365;
(b) Treatment of Vested Awards.
(i) Options and SARs. All Options and SARs that are vested shall remain
outstanding until (i) in the case of retirement at normal retirement age, two
(2) years after the effective date of the Participant’s retirement, (ii) in the
case of a termination by the Company without Cause or a termination by the
Participant for Good Reason, one hundred and eighty (180) days after the
effective date of such termination, (iii) in the case of a Special Termination,
twelve (12) months after the effective date of such termination, and (iv) in the
case of any other termination of employment (other than a termination by the
Company for Cause), ninety (90) days after the effective date of the
Participant’s termination, or (z) the Award’s normal expiration date, whichever
is earlier, after which any unexercised Options and SARs shall immediately
terminate; and
(ii) Other Awards. All Awards other than Options and SARs that are vested shall
be treated as set forth in the applicable Award Agreement (or in any more
favorable manner determined by the Administrator).
Section 13.3 Post-Termination Informational Requirements. Before the settlement
of any Award following termination of employment or service, the Administrator
may require the Participant (or the Participant’s Eligible Representative, if
applicable) to make such representations and provide such documents as the
Administrator deems necessary or advisable to effect compliance with Applicable
Law and determine whether the provisions of Section 13.1 or Section 13.4 may
apply to such Award.
Section 13.4 Forfeiture of Awards. Awards (and gains earned or accrued in
connection with Awards) shall be subject to such generally applicable policies
as to forfeiture and recoupment (including, without limitation, upon the
occurrence of material financial or accounting errors, financial or other
misconduct or Competitive Activity) as may be adopted by the Administrator or
the Board from time to time and communicated to Participants. Any such policies
may (in the discretion of the Administrator or the Board) be applied to
outstanding Awards at the time of adoption of such policies, or on a prospective
basis only. The Participant shall also forfeit and disgorge to the Company any
Awards granted or vested and any gains earned or accrued due to the exercise of
Options or SARs or the sale of any Company Common Stock to the extent required
by Applicable Law or regulations in effect on or after the Effective Date,
including Section 304 of the Sarbanes-Oxley Act of 2002 and Section 10D of the
Exchange Act. For the avoidance of doubt, the Administrator shall have full
authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder. The
implementation of policies and procedures pursuant to this Section 13.4 and any
modification of the same shall not be subject to any restrictions on amendment
or modification of Awards.
Section 13.5 Clawbacks. Awards shall be subject to any generally applicable
clawback policy adopted by the Administrator, the Board or the Company that is
communicated to the Participants or any such policy


26





--------------------------------------------------------------------------------




adopted to comply with Applicable Law, including any other applicable clawback
or recovery provision required by any Applicable Law.
Article XIV
CHANGE IN CONTROL
Section 14.1 Unless otherwise expressly provided in an Award Agreement, subject
to Section 14.2, no cancellation, acceleration of vesting or other payment shall
occur in connection with a Change in Control with respect to any (i) unvested or
unexercisable Award and/or (ii) if reasonably determined in good faith by the
Administrator prior to the occurrence of the Change in Control, vested Awards,
and such Award shall be honored or assumed, or new rights substituted therefor
following the Change in Control (such honored, assumed or substituted award, an
“Alternative Award”), provided that any Alternative Award must (x) give the
Participant who held such Award rights and entitlements substantially equivalent
to or better than the rights and terms applicable under such Award immediately
prior to the Change in Control, including, without limitation, an identical or
better schedule as to vesting and/or exercisability and that Alternative Awards
that are stock options have identical or better methods of payment of the
exercise price thereof; (y) as to any service-based vesting requirement
applicable to the Award, provide for full vesting of the Alternative Award, if
within eighteen (18) months following a Change in Control, the Participant’s
employment or service is terminated by the Company without Cause or by the
Participant for Good Reason during the remaining vesting period thereof; and
(z) as to any performance-based vesting requirement applicable to the Award,
provide for vesting of the Alternative Award at target levels, if within
eighteen (18) months following a Change in Control, the Participant’s employment
or service is terminated by the Company without Cause or by the Participant for
Good Reason during the remaining vesting period thereof. If a Participant’s
employment or service is terminated by the Company without Cause or by the
Participant for Good Reason within three (3) months prior to the occurrence of a
Change in Control, the Participant shall be treated, solely for the purposes of
this Plan (including, without limitation, this Article XIV) as continuing in the
employment or service of the Company or the applicable Subsidiary until the
occurrence of such Change in Control, and to have been terminated immediately
thereafter. If the Administrator determines in connection with a Change in
Control that performance-based vesting requirements applicable to an Award will
no longer operate as intended following the Change in Control or will no longer
provide the intended incentive, the Administrator may modify such
performance-based vesting requirements or impose new performance-based vesting
requirements so long as the Administrator determines that such modified or new
performance-based vesting requirements are not materially more difficult to
achieve than the performance-based vesting requirements applicable to the Award
immediately prior to the Change in Control.
Notwithstanding this Section 14.1, if the securities underlying the Alternative
Award are not publicly traded, (i) the acquisition, holding and disposition of
the shares underlying the Alternative Award may be subject to such terms and
conditions as are established by the Administrator prior to the Change in
Control and (ii) the Company or the acquiror in such Change in Control shall be
required to repurchase any vested Alternative Awards or securities underlying
such Alternative Awards following termination of employment (other than
termination for Cause or other circumstances resulting in the forfeiture of such
Alternative Awards in accordance with Section 13.4 or an applicable award
agreement) for cash or marketable securities equal to the fair market value of
the securities subject to such Alternative Award on the effective date of
termination


27

--------------------------------------------------------------------------------




(and, in the case of Alternative Awards that are stock options or stock
appreciation rights, in excess of the exercise price or base price that the
Participant would be required to pay in respect of such Alternative Award).
Section 14.2 Except as otherwise provided in this Article XIV or in an Award
Agreement or thereafter on terms more favorable to a Participant, if the
Administrator reasonably determines in good faith, prior to the occurrence of a
Change in Control, that no Alternative Awards will be provided upon a Change in
Control:
(a) each unvested Award (other than Performance Awards and freestanding Dividend
Equivalents not granted in connection with another Award) shall vest;
(b) each outstanding Option and SAR shall be canceled in exchange for a payment
equal to the excess, if any, of the Change in Control Price over the applicable
Option Price or Base Price;
(c) Shares underlying all Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units, and other Stock-Based Awards that are vested (as
provided in this Section 14.2 or otherwise) shall be issued or released to the
Participant holding such Award, except to the extent that the Administrator has
determined, in accordance with authority granted to it by the Plan or the
applicable Award Agreement to settle such Award in cash in lieu of shares;
(d) Each outstanding Performance Award shall be treated as provided in the
individual Award Agreement governing such Performance Award; and
(e) all freestanding Dividend Equivalents not granted in connection with another
Award shall be cancelled without payment therefor.
To the extent any portion of the Change in Control Price is payable other than
in cash and/or other than at the time of the Change in Control, equity holders
under the Plan may (to the extent consistent with Section 409A) receive the same
time and form of payment in the Change in Control in the same proportion as the
Company’s stockholders, or the Administrator may, in its sole discretion, cause
equity holders under the Plan to be paid in cash at the time of the Change in
Control. For avoidance of doubt, upon a Change in Control the Administrator may
cancel Options and SARs for no consideration if the aggregate Fair Market Value
of the Shares subject to Options and SARs is less than or equal to the Option
Price of such Options or the Base Price of such SARs.
Section 14.3 Section 409A. Notwithstanding the discretion in Sections 14.1 and
14.2, if any Award is subject to Section 409A of the Code and an Alternative
Award would be deemed a non-compliant modification of such Award under Section
409A, then no Alternative Award shall be provided and such Award shall instead
be treated as provided in Section 14.2 or in the Award Agreement (or in such
other manner determined by the Administrator that is a compliant modification
under Section 409A).
Article XV
OTHER PROVISIONS
Section 15.1 Awards Not Transferable. Unless otherwise agreed to in writing by
the Administrator, no Award or interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of the


28





--------------------------------------------------------------------------------




Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that nothing in this Section 15.1 shall prevent transfers by will or by
the applicable laws of descent and distribution or, with the prior approval of
the Company’s General Counsel or the Administrator, estate planning transfers.
Section 15.2 Amendment, Suspension or Termination of the Plan or Award
Agreements.
(a) The Plan may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Administrator; provided
that without the approval by a majority of the shares entitled to vote at a duly
constituted meeting of shareholders of the Company, no amendment or modification
to the Plan may (i) except as otherwise expressly provided in Section 4.3,
increase the number of Shares subject to the Plan or the individual Award
limitations specified in Section 4.2; (ii) modify the class of persons eligible
for participation in the Plan; (iii) modify the prohibition against repricing in
Section 4.5; or (iv) materially modify the Plan in any other way that would
require shareholder approval under Applicable Law.
(b) Except as otherwise expressly provided in the Plan, neither the amendment,
suspension nor termination of the Plan shall, without the consent of the holder
of the Award, adversely alter or impair any rights or obligations under any
Award theretofore granted. Except as provided by Section 4.3, notwithstanding
the foregoing, the Administrator at any time, and from time to time, may amend
the terms of any one or more existing Award Agreements, provided, however, that
the rights of a Participant under an Award Agreement shall not be adversely
impaired without the Participant’s written consent. The Company shall provide a
Participant with notice of any amendment made to such Participant’s existing
Award Agreement in accordance with the terms of this Section 15.2(b).
(c) Notwithstanding any provision of the Plan to the contrary, in no event shall
adjustments made by the Administrator pursuant to Section 4.3 or the application
of Section 13.4, Section 14.1, Section 14.2, Section 15.6 or Section 15.12 to
any Participant constitute an amendment of the Plan or of any Award Agreement
requiring the consent of any Participant.
(d) No Award may be granted during any period of suspension or after termination
of the Plan, and in no event may any Award be granted under this Plan after the
expiration of ten (10) years from the Effective Date.
Section 15.3 Effect of Plan upon Other Award and Compensation Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company or any of its Subsidiaries. Nothing in this Plan shall
be construed to limit the right of the Company or any of its Subsidiaries (a) to
establish any other forms of incentives or compensation for Service Providers or
(b) to grant or assume options or restricted stock other than under this Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options or restricted stock in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, firm or association.


29

--------------------------------------------------------------------------------




Section 15.4 At-Will Employment. Nothing in the Plan or any Award Agreement
hereunder shall confer upon the Participant any right to continue as a Service
Provider of the Company or any of its Subsidiaries or shall interfere with or
restrict in any way the rights of the Company and any of its Subsidiaries, which
are hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without Cause.
Section 15.5 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.
Section 15.6 Conformity to Securities Laws. The Plan is intended to conform to
the extent necessary with all provisions of the Securities Act and the Exchange
Act and any and all regulations and rules promulgated under any of the
foregoing, to the extent the Company, any of its Subsidiaries or any Participant
is subject to the provisions thereof. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and Awards shall be granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and Awards
granted hereunder shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
Section 15.7 Term of Plan. The Plan shall become effective upon the date of
initial shareholder approval of the Plan (the “Effective Date”) and shall
continue in effect, unless sooner terminated pursuant to Section 15.2, until the
tenth (10th) anniversary of the Effective Date. The provisions of the Plan shall
continue thereafter to govern all outstanding Awards. In the event the Plan is
not approved by the shareholders on or before June 1, 2017, the Plan shall be
null and void and the Prior Plan shall continue in force.
Section 15.8 Governing Law. To the extent not preempted by federal law, the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware regardless of the application of rules of conflict of law that would
apply the laws of any other jurisdiction.
Section 15.9 Severability. In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.
Section 15.10 Governing Documents. In the event of any express contradiction
between the Plan and any Award Agreement or any other written agreement between
a Participant and the Company or any Subsidiary that has been approved by the
Administrator, the express terms of the Plan shall govern, unless it is
expressly specified in such Award Agreement or other written document that such
express provision of the Plan shall not apply.
Section 15.11 Withholding Taxes. In addition to any rights or obligations with
respect to Withholding Taxes under the Plan or any applicable Award Agreement,
the Company or any Subsidiary employing a Service Provider shall have the right
to withhold from the Service Provider, or otherwise require the Service Provider
or an assignee to pay, any Withholding Taxes arising as a result of grant,
exercise, vesting or settlement of any Award or any other taxable event
occurring pursuant to the Plan or any Award Agreement, including, without
limitation, to the extent permitted by law, the right to deduct any such
Withholding Taxes from any payment of any kind otherwise due to the Service
Provider or to take such other actions (including, without limitation,


30





--------------------------------------------------------------------------------




withholding any Shares or cash deliverable pursuant to the Plan or any Award) as
may be necessary to satisfy all or any portion of such Withholding Taxes;
provided, however, that in the event that the Company withholds Shares issued or
issuable to the Participant to satisfy all or any portion of the Withholding
Taxes, the Company shall withhold a number of whole Shares having a Fair Market
Value, determined as of the date of withholding, not in excess of such amount as
may be necessary to avoid liability award accounting and any remaining amount
shall be remitted in cash or withheld; and provided, further, that with respect
to any Award subject to Section 409A of the Code, in no event shall Shares be
withheld pursuant to this Section 15.11 (other than upon or immediately prior to
settlement in accordance with the Plan and the applicable Award Agreement) other
than to pay taxes imposed under the U.S. Federal Insurance Contributions Act
(“FICA”) and any associated U.S. federal withholding tax imposed under Section
3401 of the Code and in no event shall the value of such Shares (other than upon
immediately prior to settlement) exceed the amount of the tax imposed under FICA
and any associated U.S. federal withholding tax imposed under Section 3401 of
the Code. The Participant shall be responsible for all Withholding Taxes and
other tax consequences of any Award.
Section 15.12 Section 409A. To the extent that the Administrator determines that
any Award is subject to Section 409A of the Code, the Award Agreement evidencing
such Award shall incorporate any terms and conditions required by Section 409A
of the Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the adoption of the Plan. Notwithstanding any provision of the Plan
to the contrary, in the event that following the adoption of the Plan, the
Administrator determines that any Award may be subject to Section 409A of the
Code and related regulations and Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance or (c) comply with any correction procedures available with
respect to Section 409A of the Code. Notwithstanding anything else contained in
this Plan or any Award Agreement to the contrary, if a Service Provider is a
“specified employee” as determined pursuant to Section 409A under any Company
Specified Employee policy in effect at the time of the Service Provider’s
“separation from service” (as determined under Section 409A) or, if no such
policy is in effect, as defined in Section 409A of the Code), then, to the
extent necessary to comply with, and avoid imposition on such Service Provider
of any tax penalty imposed under, Section 409A of the Code, any payment required
to be made to a Service Provider hereunder upon or following his or her
separation from service shall be delayed until the first to occur of (i) the six
(6)-month anniversary of the Service Provider’s separation from service and
(ii) the Service Provider’s death. Should payments be delayed in accordance with
the preceding sentence, the accumulated payment that would have been made but
for the period of the delay shall be paid in a single lump sum during the ten
(10)-day period following the lapsing of the delay period. No provision of this
Plan or an Award Agreement shall be construed to indemnify any Service Provider
for any taxes incurred by reason of Section 409A (or timing of incurrence
thereof), other than an express indemnification provision therefor.


31

--------------------------------------------------------------------------------




Section 15.13 Notices. Except as provided otherwise in an Award Agreement, all
notices and other communications required or permitted to be given under this
Plan or any Award Agreement shall be in writing and shall be deemed to have been
given if delivered personally, sent by email or any other form of electronic
transfer approved by the Administrator, sent by certified or express mail,
return receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, (i) in the case of notices and communications to
the Company, to 3075 Highland Parkway, Suite 200, Downers Grove, IL 60515 to the
attention of the Corporate Secretary of the Company or (ii) in the case of a
Participant, to the last known address, or email address or, where the
individual is an employee of the Company or one of its Subsidiaries, to the
individual’s workplace address or email address or by other means of electronic
transfer acceptable to the Administrator. All such notices and communications
shall be deemed to have been received on the date of delivery, if sent by email
or any other form of electronic transfer, at the time of dispatch or on the
third (3rd) business day after the mailing thereof.
Section 15.14 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award Agreement. In such instance, unless
the Administrator determines to round payments up to the nearest whole Share,
determines that payment shall be made in cash in lieu of such fractional Shares
based on the Fair Market Value of a Share at such time, or determines otherwise,
fractional Shares and any rights thereto shall be forfeited or otherwise
eliminated.
Section 15.15 Unfunded Plan. The Plan shall be unfunded. Neither the Company,
the Board nor the Administrator shall be required to establish any special or
separate fund or to segregate any assets to assure the performance of its
obligations under the Plan.
Section 15.16 Successors. Any obligations of the Company or any Employee under
the Plan with respect to Awards granted hereunder, shall be binding on any
successor to the Company or Employer, respectively, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company or Employer, as applicable.
* * * * * * *










32



